DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 depends from claim 73, which is now cancelled. For examination purposes, claim 74 will be interpreted as depending from independent claim 44.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 44-46, 52-53, 57-61, 65, 70-72, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Jess et al. (U.S. PGPub 2015/0314583, cited in IDS) in view of Reinhold (U.S. PGPub 2018/0304556).
Claim 44: Jess discloses a system (10) for manufacturing an article (e.g. an aircraft part – paragraph 1), the system comprising: a first platform (20) configured to receive the manual placement of a first article component and a second article component (e.g. 62R, 62C, 62O – Figs. 11-19) thereon by an operator (it is noted that the platform is structurally capable of receiving an article which is manually placed on it regardless of if this is the disclosed function) located adjacent an operator-side of the first platform (e.g. the side facing away from platform 22), and wherein the first platform includes a robot-side (e.g. the side facing platform 22) spaced away from the operator-side (the side designation are arbitrary and the “operator-side” side is capable of hosting an operator); a second platform (22) having a first predetermined location for the first article component and a second predetermined location for the second article component (e.g. locations shown in Fig. 19); an electroadhesive capture element (34 – paragraph 106) for capturing the first and second article components placed on the first platform; and a multi-axis robotic actuator (the gantry system, being computer controlled and autonomous, may be considered a robotic actuator – paragraphs 101, 108) coupled to the capture element, wherein the robotic actuator is disposed adjacent the second platform (at least parts of it are generally adjacent the platform 22) and is mounted for movement at a mounting location (any stanchion 50) spaced away from the operator-side of the first platform to enable an operator to be located adjacent the operator-side of the first platform (sufficiently spaced from the opposite side of platform 20 such that an operator could be present there); wherein the robotic actuator is configured to move the capture element toward the operator-side of the first platform and over the first platform to capture the first and second article components from the first platform (Fig. 12) and to move the capture element away from the operator-side of the first platform to reposition the captured first and second article components over the first and second predetermined locations on the second platform, respectively (Figs. 13-19), wherein the capture element is configured to release the first and second article components onto the first and second predetermined locations, 
Jess only differs in that the robotic actuator is a gantry system rather than the claimed robotic arm. However, Reinhold teaches a similar capture element for the same purpose of laying up fabric plies for aircraft fabrication (e.g. paragraphs 17-18) wherein the capture element is moved by a multi-axis robotic arm (11 - paragraph 50). The robotic arm is also disposed adjacent a second platform (7) and is mounted for movement at a mounting location (base of the robotic arm) spaced away from an operator-side of a first platform (e.g. left side of platform 8) to enable an operator to be located adjacent the operator-side of the first platform. Because both references teach means for moving a similar capture element for manipulating large-scale plies for aircraft manufacture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gantry of Jess with the robotic arm of Reinhold to have achieved the predictable result of manipulating said capture element with multiple degrees of freedom (MPEP 2143 B.).
Claim 45: Jess et al. further discloses an automated visualization system configured to recognize one or more of the first and second article components placed on the first platform (paragraphs 97). 
Claim 46: At least a portion of the first platform is at least one of visually transparent, visually translucent, or visually opaque (noting that any object would be at least one of these) to facilitate one or more of recognition and location of the one or more of the first and second article components with the automated visualization system (intended use – this limitation does not necessarily alter the structure of the platform, and facilitation of recognition would be based on the workpiece in addition to the platform).
Claims 52-53: Jess et al. further discloses that the capture element comprises an electroadhesive surface (i.e. the undersides of the gripping elements as show in Figs. 20-28), wherein the electroadhesive surface comprises a first zone for capturing the first article component and a second zone for capturing the second article component, wherein the first and second zones of the electroadhesive surface are separately activated to selectively capture or release one or more of the first and second article components (e.g. paragraphs 106-107, 137). 
Claim 57: The robotic arm is configured to position the capture element to sequentially capture the first and second article components from the first platform (e.g. paragraph 168). The examiner notes that in any case, the apparatus is configured to, or capable of, picking up the articles in any order desired. 
Claim 58: The robotic arm is configured to be positioned such that the first article component is aligned with a first predetermined capture location on the capture element, and to capture the first article component on the first predetermined capture location, and to be repositioned such that the second article component is aligned with a second predetermined capture location on the capture element, and to capture the second article component on the second predetermined capture location (i.e. implied by picking up one article at a time in paragraph 168). The examiner further notes that the limitations of claim 58 constitute intended use, and essentially recite the reverse operation of what is disclosed in Figs. 11-19. Thus, the apparatus of Jess et al. would be capable of performing these functions.
Claims 59 and 61: The robotic arm is configured to position the capture element to simultaneously capture the first and second article components from the first platform, and is configured to move the capture element to simultaneously position the captured first and second article components over the first and second predetermined locations on the second platform, respectively (paragraph 125). 
Claim 60: The robotic arm is configured to move the capture element to sequentially position the captured first and second article components over the first and second predetermined locations on the second platform, respectively (paragraph 126 and Figs. 11-19). 
Claim 65: At least a portion of the first platform is movable to reposition the first and second article components placed thereon closer to the capture element from an initial position closer to a user so that the user can place the first and second article components thereon (paragraph 147). It is noted that the limitation “so that the user can place the first and second article components thereon” is interpreted as intended use, and further that the location of the “user” is arbitrary and could simply be in the opposite direction of the movement of the platform toward the capture element.
Claim 70: The second platform comprises a conveyer or conveyer belt (i.e. the second platform may move, thus “conveying” any articles thereon - paragraph 147).
Claim 71: One or more of the first and second article components comprises a textile piece, a shoe part, an automotive part, a machinery part, or a circuitry part (e.g. a textile part such as fabric, e.g. 
Claim 72: One or more of the first and second platforms comprises an electroadhesive surface to maintain placement of the one or more of the first and second article components (paragraph 93). 
Claim 74: Jess et al. further discloses a controller coupled to one or more of the first platform, the second platform, the capture element, and the robotic actuator (paragraphs 101, 138, 161), and wherein the controller is configured to generate one or more manufacturing metrics based on one or more of acquiring one or more images of the first and second article components on the first platform, capturing the first and second article components, moving the captured first and second article components, releasing the captured first and second article components, and acquiring one or more images of the first and second article components on the second platform (for example, part placement accuracy – paragraph 173).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Jess et al. and Reinhold et al. as applied to claim 44 above, and further in view of Regan (U.S. PGPub 2013/0125319, cited in IDS).
Claim 48: Jess et al. further discloses assessing the placement of the articles 62 in a predetermined location on the second platform 22, but does not necessarily disclose an automated .
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Jess et al. and Reinhold et al. as applied to claim 44 above, and further in view of Martin (DE10320557, with reference to translation).
Jess et al. discloses a system substantially as claimed except for an image projector adapted to project one or more guiding images onto the first platform to guide placement of the first and second article components. However, Martin teaches a work platform comprising an image projector adapted to project one or more guiding images onto the platform to guide placement of article components thereon (paragraphs 6-7, 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included such a projector in order to have aided in the correct placement of articles on the first platform as suggested by Martin.
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Jess et al., Reinhold et al., and Martin as applied to claim 63 above, and further in view of Gadjali et al. (U.S. PGPub 2015/0102993).
Martin further teaches that the projection on the work surface may be made from below (paragraph 12). Martin does not mention that at least a portion of the first platform is at least one of visually transparent, visually translucent, or visually opaque to facilitate the projection of the one or more guiding images therethrough. However, Gadjali et al. teaches that the surface of a platform (e.g. table) may be translucent if an image is to be projected from underneath for viewing by a user from above .
Claim 46 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jess et al. and Reinhold et al. and further in view of Regan and Demarest et al. (U.S. Patent 6,123,185, cited in IDS).
Claim 46: Alternatively, Jess et al. does not explicitly disclose that at least a portion of the first platform is at least one of visually transparent, visually translucent, or visually opaque to facilitate one or more of recognition and location of the one or more of the first and second article components with the automated visualization system. However, Regan teaches a system for manufacturing an article wherein the platform may be backlit in order to facilitate one or more of recognition and location of an article thereon with an automated visualization system (paragraphs 83-84). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have backlit the platforms in Jess et al. for a similar purpose, i.e. to enhance contrast for easier part detection. Regan does not mention that at least a portion of a first platform is at least one of visually transparent, visually translucent, or visually. However, such is an obvious provision in view of Demarest et al. (see column 10, line 60 – column 11, line 7), for example since otherwise the silhouette of the platform, not the article thereon, would be imaged.
Claims 65 and 70 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Jess et al. and Reinhold et al. and further in view of Regan.
Claim 65: Alternatively, Jess et al. does not disclose wherein at least a portion of the first platform is movable to reposition the first and second article components placed thereon closer to the capture element from an initial position closer to a user so that the user can place the first and second article components thereon (e.g. in the same embodiment as where the capture element is fully mobile). However, Regan teaches a system for manufacturing an article wherein at least a portion of a first platform (20) is movable (i.e. as a conveyor device) to reposition article components placed thereon closer to a capture element (16) from an initial position closer to a user (i.e. at the top end of 20 in Fig. 1 – see paragraph 37) so that the user can place the first and second article components thereon. It would 
Claim 70: Alternatively, Jess et al. does not disclose wherein the second platform comprises a conveyer or conveyer belt (e.g. in the same embodiment as where the capture element is fully mobile). However, Regan teaches a system for manufacturing an article wherein a second platform (18) comprises a conveyer or conveyer belt (see Fig. 1 and paragraph 57). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the second platform as a conveyor in order to have allowed for automated throughput of the finished or semi-finished articles following assembly.

Claims 150 is rejected under 35 U.S.C. 103 as being unpatentable over Jess et al. in view of Martin.
Claim 150: Jess discloses a system (10) for manufacturing an article (e.g. an aircraft part – paragraph 1), the system comprising: a first platform (20) configured to receive the manual placement of a first article component (e.g. 62R, 62C, 62O – Figs. 11-19) thereon by an operator (it is noted that the platform is structurally capable of receiving an article which is manually placed on it regardless of if this is the disclosed function) located adjacent an operator-side of the first platform (e.g. the side facing away from platform 22); a second platform (22) having a first predetermined location for the first article component (e.g. locations shown in Fig. 19); an electroadhesive capture element (34 – paragraph 106) for capturing the first article component placed on the first platform; a multi-axis robotic actuator (the gantry system, being computer controlled and autonomous, may be considered a robotic actuator – paragraphs 101, 108) coupled to the capture element, wherein the robotic actuator is spaced away from the operator-side of the first platform to enable an operator to be located adjacent the operator-side of the first platform (stanchions 50 sufficiently spaced from the opposite side of platform 20 such that an operator could be present there); wherein the robotic actuator is configured to move the capture element toward the operator-side of the first platform and over the first platform to capture the first article component from the first platform (Fig. 12) and to move the capture element away from the operator-side 
Jess et al. discloses a system substantially as claimed except for an image projector adapted to project one or more guiding images onto the first platform to guide placement of the first and second article components. However, Martin teaches a work platform comprising an image projector adapted to project one or more guiding images onto the platform to guide placement of article components thereon (paragraphs 6-7, 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included such a projector in order to have aided in the correct placement of articles on the first platform as suggested by Martin.
Claim 151 is rejected under 35 U.S.C. 103 as being unpatentable over Jess et al. and Martin et al. as applied to claim 150 above, and further in view of Reinhold.
Jess (as modified by Martin) only differs in that the robotic actuator is a gantry system rather than the claimed robotic arm. However, Reinhold teaches a similar capture element for the same purpose of laying up fabric plies for aircraft fabrication (e.g. paragraphs 17-18) wherein the capture element is moved by a multi-axis robotic arm (11 - paragraph 50). The robotic arm is also disposed adjacent a second platform (7) and is mounted for movement at a mounting location (base of the robotic arm) spaced away from an operator-side of a first platform (e.g. left side of platform 8) to enable an operator to be located adjacent the operator-side of the first platform. Because both references teach means for moving a similar capture element for manipulating large-scale plies for aircraft manufacture, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gantry of Jess with the robotic arm of Reinhold to have achieved the predictable result of manipulating said capture element with multiple degrees of freedom (MPEP 2143 B.).




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application essentially “anticipate” those of the instant application.
Claims 44-46, 52-53, 57-61, and 71-74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, and 41 of copending Application No. 16/030,707 in view of Jess et al and Reinhold et al.. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 44: The claims of ‘707 essentially “anticipate” the claimed invention of the instant application except for:
The first platform configured for manual placement of the first and second articles
Placement by an operator located adjacent an operator-side of the first platform, and wherein the first platform includes a robot-side spaced-away from the operator-side
A multi-axis robotic arm…disposed adjacent the second platform and is mounted for movement at a mounting location spaced from the operator-side of the first platform to enable an operator to be located adjacent the operator-side of the first platform
It is noted that the above differences include functional limitations. For example, a first platform as claimed in ‘707 could still be capable of receiving a manually placed article by an operator located adjacent to it. A platform would typically also have at least two sides which could be arbitrarily designated as an “operator-side” and a “robot-side” given the presence of a robot relative to the first platform.
Furthermore, Jess et al. teaches a similar system having a first platform (20) configured to receive the manual placement of a first article component and a second article component (e.g. 62R, 62C, 62O – Figs. 11-19) thereon by an operator (the platform is capable of receiving an article which is manually placed on it regardless of if this is the disclosed function) located adjacent an operator-side of the first platform (e.g. the side facing away from platform 22), and wherein the first platform includes a robot-side (e.g. the side facing platform 22) spaced from the operator-side (the side designation are arbitrary and the “operator-side” side is capable of hosting an operator); and a multi-axis robotic actuator (the gantry system, being computer controlled and autonomous, may be considered a robotic actuator – paragraphs 101, 108) coupled to the capture element, wherein the robotic actuator is disposed adjacent the second platform (at least parts of it are generally adjacent the platform 22) and is mounted for movement at a mounting location (any stanchion 50) spaced away from the operator-side of the first 
Reinhold in turn teaches a similar capture element for the same purpose wherein the capture element is moved by a multi-axis robotic arm (11 - paragraph 50) instead of a gantry as with Jess. The robotic arm is also disposed adjacent a second platform (7) and is mounted for movement at a mounting location (base of the robotic arm) spaced away from an operator-side of a first platform (e.g. left side of platform 8) to enable an operator to be located adjacent the operator-side of the first platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the gantry of Jess with the robotic arm of Reinhold to have achieved the predictable result of manipulating said capture element with multiple degrees of freedom (MPEP 2143 B.).
Claim 45: Jess et al. further teaches an automated visualization system configured to recognize one or more of the first and second article components placed on the first platform (paragraphs 97). It would have been obvious to one of ordinary skill to have modified the claims of ‘707 accordingly in order to have assessed the accuracy of the article components.
Claim 46: A platform would inherently be at least one of visually transparent, visually translucent, or visually opaque.
Claims 52-53: further anticipated by ‘707.
Claims 57-61: Jess et al. and Reinhold et al. further teach that: the robotic actuator is configured to position the capture element to sequentially capture the first and second article components from the first platform (e.g. paragraph 168); sequentially capturing the first and second article components from the first platform comprises positioning the robotic actuator so that the first article component is aligned with a first predetermined capture location on the capture element, capturing the first article component on the first predetermined capture location, repositioning the robotic actuator so that the second article component is aligned with a second predetermined capture location on the capture element, and capturing the second article component on the second predetermined capture location (i.e. implied by picking up one article at a time in paragraph 168 and functionality of Figs. 11-19); the robotic actuator is 
Claim 71: The examiner notes that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (MPEP 2115). Therefore, the examiner submits that the nature of the articles is inconsequential to the claimed system.
Claim 72: Jess et al. further teaches that one or more of the first and second platforms comprises an electroadhesive surface to maintain placement of the one or more of the first and second article components (paragraph 93). It would have been obvious to one of ordinary skill to have modified the claims of ‘707 accordingly in order to have prevented inadvertent movement of the articles. 
Claim 74: Jess et al. further teaches a controller coupled to one or more of the first platform, the second platform, the capture element, and the robotic actuator (paragraphs 101, 138, 161); and the controller is configured to generate one or more manufacturing metrics based on one or more of acquiring one or more images of the first and second article components on the first platform, capturing the first and second article components, moving the captured first and second article components, releasing the captured first and second article components, and acquiring one or more images of the first and second article components on the second platform (for example, part placement accuracy – paragraph 173). It would have been obvious to one of ordinary skill to have modified the claims of ‘707 accordingly in order to have allowed for automation of the process performed by the system.
Claims 48 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, and 41 of copending Application No. 16/030,707, Jess et al., and Reinhold et al., and further in view of Regan. This is a provisional nonstatutory double patenting rejection.

Claims 63 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, and 41 of copending Application No. 16/030,707, Jess et al., and Reinhold et al.,  and further in view of Martin. This is a provisional nonstatutory double patenting rejection.
Martin additionally teaches a work platform comprising an image projector adapted to project one or more guiding images onto the platform to guide placement of article components thereon (paragraphs 6-7, 12). ). It would have been obvious to one of ordinary skill to have modified the claims of ‘707 accordingly in order to have aided in the correct placement of articles on the first platform as suggested by Martin.
Claims 64 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, and 41 of copending Application No. 16/030,707, Jess et al., Reinhold et al., and Martin, and further in view of Gadjali et al. This is a provisional nonstatutory double patenting rejection.
Martin further teaches that the projection on the work surface may be made from below (paragraph 12). Gadjali et al. additionally teaches that the surface of a platform (e.g. table) may be translucent if an image is to be projected from underneath for viewing by a user from above (paragraph 31). It would have been obvious to one of ordinary skill to have modified the claims of ‘707 accordingly in order to have rendered visible the image projected from underneath as disclosed by Martin.
Claims 65 and 70 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, and 41 of copending Application No. 16/030,707, Jess et al., and Reinhold, and further in view of Regan. This is a provisional nonstatutory double patenting rejection.
Regan additionally teaches a system for manufacturing an article wherein at least a portion of a first platform (20) is movable (i.e. as a conveyor device) to reposition article components placed thereon closer to a capture element (16) from an initial position closer to a user (i.e. at the top end of 20 in Fig. 1 – see paragraph 37) so that the user can place the first and second article components thereon. It would have been obvious to one of ordinary skill to have modified the claims of ‘707 accordingly in order to have provided space between the user and the robot, for example.
Claim 70: Regan additionally teaches a system for manufacturing an article wherein a second platform (18) comprises a conveyer or conveyer belt (see Fig. 1 and paragraph 57). It would have been obvious to one of ordinary skill to have modified the claims of ‘707 accordingly in order to have allowed for automated throughput of the finished or semi-finished articles following assembly.

Claims 150 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, and 41 of copending Application No. 16/030,707 in view of Jess et al and Martin. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of ‘707 essentially “anticipate” the claimed invention of the instant application except for:
The first platform configured for manual placement of the first and second articles
Placement by an operator located adjacent an operator-side of the first platform
A multi-axis robotic actuator… spaced away from the operator-side of the first platform to enable an operator to be located adjacent the operator-side of the first platform
An image projector configured to project one or more guiding images onto the first platform to guide manual placement of the first article component on the first platform
It is noted that the above differences include functional limitations. For example, a first platform as claimed in ‘707 could still be capable of receiving a manually placed article by an operator located 
Furthermore, Jess et al. teaches a similar system having a first platform (20) configured to receive the manual placement of a first article component and a second article component (e.g. 62R, 62C, 62O – Figs. 11-19) thereon by an operator (the platform is capable of receiving an article which is manually placed on it regardless of if this is the disclosed function) located adjacent an operator-side of the first platform (e.g. the side facing away from platform 22); and a multi-axis robotic actuator (the gantry system, being computer controlled and autonomous, may be considered a robotic actuator – paragraphs 101, 108) coupled to the capture element, spaced away from the operator-side of the first platform to enable an operator to be located adjacent the operator-side of the first platform (sufficiently spaced from the opposite side of platform 20 such that an operator could be present there) It would have been obvious to one of ordinary skill to have modified the claimed invention of ‘707 as taught by Jess et al. in order to have allowed for the automated transport of articles between the platforms.
Martin additionally teaches a work platform comprising an image projector adapted to project one or more guiding images onto the platform to guide placement of article components thereon (paragraphs 6-7, 12). ). It would have been obvious to one of ordinary skill to have modified the claims of ‘707 accordingly in order to have aided in the correct placement of articles on the first platform as suggested by Martin.
Claim 151 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24, 25, and 41 of copending Application No. 16/030,707, Jess et al., and Martin, and further in view of Reinhold. This is a provisional nonstatutory double patenting rejection.
Reinhold in turn teaches a similar capture element for the same purpose wherein the capture element is moved by a multi-axis robotic arm (11 - paragraph 50) instead of a gantry as with Jess. The robotic arm is also disposed adjacent a second platform (7) and is mounted for movement at a mounting location (base of the robotic arm) spaced away from an operator-side of a first platform (e.g. left side of platform 8) to enable an operator to be located adjacent the operator-side of the first platform. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with regard to the amendment to claim 44 are considered moot in view of the new grounds of rejection over Jess and Reinhold.
Each of Applicant’s additional arguments is listed below in italics and followed by the examiner’s response.
New claim 150 sets forth a system for manufacturing an article comprising, inter alia, first and second platforms, a multi-axis robotic actuator coupled to a capture element, and an image projector configured to project one or more guiding images onto the first platform to guide manual placement of the first article component on the first platform. The robotic actuator is configured to move the capture element toward an operator-side of the first platform and over the first platform to capture the first article component from the first platform and to move the capture element away from the operator-side of the first platform to reposition the captured first article component over a first predetermined location on the second platform. 
Previously presented dependent claim 63 specified the feature of such an image projector, which is also disclosed in the published application (US20180326596), such as at for example, paragraphs [0010], [0014] and [0075], and which may project light downward to the first platform, or upward such as through a transparent or translucent first platform, or the image projector itself be a display screen (see, e.g., paragraph [0098]). 
As noted above, previously presented dependent claim 63 was rejected as being upatentable over Jess in view of Martin (DE10320557), with the Office Action contending that Martin discloses a work platform comprising an image projector adapted to project one or more guiding images onto the platform to guide placement of article components thereon. (See OA pgs. 6-7 citing to paragraphs 6-7 and 12 of Martin translation.) Applicant respectfully disagrees.
Martin does not disclose, suggest or teach projecting one or more guiding images onto a first platform to guide manual placement of a first article thereon that is then to be grasped and subsequently moved to a second location for assembly into an article. Moreover, the combination of Jess and Martin does not disclose an image projector for guiding manual placement of an article onto a first platform and subsequent movement by a capture element to a second platform for assembly into an article. 
Martin's paragraph 6 discloses illuminating tools or components required for an activity. Martin's paragraph 7 discloses displaying the position of a part to be assembled onto an already existing larger part. I.e., this is understood to mean that an operator takes a part and manually places it onto an existing part directly where it is needed. As such, Martin's paragraph 7 does not teach or disclose guiding the manual placement of a part onto a first platform, where that part is then moved to another platform for assembly into an existing larger part. Moreover, Martin's paragraph 12 merely discloses projecting work steps and tools and/or components required. 
Claim 150 (and similarly claim 63) require “an image projector adapted to project one or more guiding images onto the first platform to guide manual placement of the first and second article components”. It does not detail the specific nature of the images or the manner in which the image guides the placement. Therefore, the image might point to a specific location, or may provide some form of visual or written instruction to the user, or some other form of guidance in placing the articles. These options are discussed in paragraphs 14 and 75 of the instant application, for example. Martin discloses a work surface for placement of various articles that includes an image projector for projecting various guidance images, instructions, etc. on the work surface for the purpose of instructing a user in using the work surface space. The examiner maintains that a similar projection device may have been obvious in the table of Jess for similarly instructing a user in some way.
Nor are the deficiencies in Martin made up for by reference to Jess, specifically because Jess discloses that an entire sheet is placed on the layup table 20, with individual pieces then being cut from that entire sheet, and those individual pieces then being moved to the mold 22. Specifically, Jess discloses that a piece of “uncut” fabric 24 comprising “a single sheet” is placed onto the layup table 20, “[i]n other words, the fabric 24 is a sheet that covers at least part of the surface of the layup table 20.” (Jess [0090] and [0092]). A layup table robot 30 includes a cutting device, such as a laser cutter or mechanical cutting tool that then cuts the fabric 24 while it is on the layup table 20. (Jess [0098]). It is thus understood that an uncut sheet of fabric is placed on the layup table 20, whereby the fabric 24 is then subsequently cut. Jess thus does not disclose using an image projector configured to guide the manual placement of an article onto the layup table 20 because instead an entire sheet of fabric is placed on the layup table 20.
A similar argument was made by Applicant in the previous response. As noted by the examiner in the previous rejection, Jess discloses that a separate cutting table may be employed (paragraph 94), in which case selected fabric shapes 62 will be transferred to the layup table 20 from the cutting table, and then from the layup table 20, the fabric shapes are transferred to the mold 22. Thus, Jess’s disclosure is not limited to Applicant’s citations. Applicant seems to interpret Jess such that an operator places the initial piece of fabric onto the layup table. In the case of separate cutting table, an operator could just as easily transfer the pre-cut pieces from the cutting table to the layup table.
[Regarding the Double Patenting rejections] Without acquiescing in the rejections, Applicant has amended claim 44 as set forth above, whereby claim 44 includes limitations that are not present in the independent claims of U.S. App. Sr. No. 16/030,707, including regarding the configuration of the first platform and the arrangement of a multi-axis robotic arm with respect to the first platform and second platform. Moreover, each of the pending independent claims of U.S. App. Sr. No. 16/030,707 (U.S. 2018/0319020) specify the inclusion of negative pressure for capturing articles. In contrast, the claims of the instant application, and in particular independent claim 44 of the instant application, do not specify the use of negative pressure. For at least these reasons, therefore, Applicant respectfully submits that the double patenting rejection is improper, and in particular at this time in view of the pendency of both the present application and that of U.S. App. Sr. No. 16/030,707. Applicant thus respectfully submits that the provisional nonstatutory double patenting rejections are obviated and/or overcome. Accordingly, withdrawal of the provisional nonstatutory double-patenting rejections of claims 44, 45, 48, 52-53, 57-61, 63, 64, 71-72 and 74 is respectfully requested.
The double patenting rejections outline the differences between the claimed invention of the instant application and the claims of ‘707, specifically those features of the instant claims which are lacking in those of ‘707. These features are taught by the prior art references in a similar manner as relied .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew P Travers/Primary Examiner, Art Unit 3726